DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/7/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5, 7 and 18-19 have been amended.
Claim 1-19  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/23/2020, 12/29/2020 and 2/4/2021 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0004]]) that physicians and healthcare providers require access to patient data from across a healthcare continuum. So a need exists to organize these human interactions by providing access to patient information and patient physiological data using the steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc.  Applicant’s system/method/computer readable medium provides access to patient information and patient physiological data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 18 and 19 is/are directed to the abstract idea of “providing access to patient information and patient physiological data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-19 recite an abstract idea.
Claim(s) 1, 18 and 19 is/are directed to the abstract idea of “providing access to patient information and patient physiological data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc., that is “providing access to patient information and patient physiological data,” etc. The limitation of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. is a process, that under its broadest Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-19 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc., that is “providing access to patient information and patient physiological data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-19 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays (Applicant’s Specification [0020]-[0021]), etc.) to perform steps of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. do not add a meaningful limitation 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays). At paragraph(s) [0020]-[0021], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays,” etc. to perform the functions of “receiving  user requests, determining portions the user request are associated with patient data, processing a plurality of facility-specific requests, transmitting the plurality of facility-specific requests, receiving a plurality of responses, conditioning patient data, transmitting responses to the mobile device, displaying the patient data on the mobile device,” etc. The recited “mobile devices, networks, connectivity interfaces, processors, memories, input interfaces, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological 
Dependent Claims
Dependent claim(s) 2-17 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-17 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-17 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-17 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1.
CRM Rejection
Claim 18 is rejected under 35 U.S.C. 101 because the claims are drawn to a “a computer-readable storage device…”  Independent claim 18, as well as the specification, provide(s) little guidance as to what constitutes the claimed storage medium.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al. (US 2011/0246235), in view of Cowan et al. (US 2011/0054936), in view of Balakrishnan et al. (US 2013/0197679), further in view of Beardall et al. (US 2013/0166317).

CLAIM 1  
As per claim 1, Powell et al. disclose: 
a computer-implemented method (Powell et al., [0018] system including one or more processors, and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform one or more actions in accordance with methods provided herein) for providing a user of a mobile device access to patient information and patient physiological data (Powell et al., [0057] provides...user of the mobile device 12, with secure, remote access to patient data and/or patient information. As used herein, the term patient data refers to physiological data that can be obtained from the patient monitoring device(s), and/or physiological patient data that is input into the information system), the method being executed using one or more processors (Powell et al., [0018] including one or more processors) and comprising:
receiving, by the one or more processors, a user request, the user request being received in response to user input to the mobile device and comprising an identifier associated with the user (Powell et al., Figure 6 602 Input username and password on mobile device, [0005] receiving a Iogon request at a data management system, the Iogon request comprising credentials; [0070] a username and password are input to a mobile device. For example, the username and password can be input by a user in response to a Iogon prompt issued by an application executed on the mobile device. In step 604, a Iogon request is transmitted from the mobile device to a DMS. For example, one or more processors of the mobile device can generate a Iogon request based on the input)  
Each patient monitoring device 46 monitors physiological characteristics of a particular patient 50; [0058] The patient data and/or patient information provided to the remotely located user can be provided in real-time data, and/or as historical data and information; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50…More specifically, the particular patient 50 is selected from the patient list, and the patient information and/or data is subsequently presented; [0069] If the credentials are valid, the Iogon request is accepted, and a session is established between the mobile device and the DMS 60, 60'. Specifically, during the session, the mobile device 12 can retrieve patient information and data from the DMS 60, 60', the patient information and data being provided to the DMS 60, 60' by the information system 42; [0037] Each facility 40 includes an associated information system 42. Each information system 42 can be provided as... storage ....and distribution of clinical information, such as patient data [information system storage is data store]), each data store in the plurality of data stores being associated with a respective facility system of the plurality of facility systems (Powell et al., [0037] Each facility 40 includes an associated information system 42. Each information system 42 can be provided as... storage..., and distribution of clinical information, such as patient data [information system storage is data store]) and being accessed through a user-facility index that maps the identifier associated with the user to two or more facilities, in a plurality of facilities, that the user is associated with as a healthcare provider (Powell et al., [0030] a mobile device 12, a first facility system 18, a second facility system 20, although two facility systems are illustrated, the present disclosure can be implemented with one or more facility systems, [0036] It is contemplated that each facility system 18, 20 can include one or more facilities, [0037] Each facility 40 includes an associated information system 42, [0041] each facility 18, 20 includes a corresponding DMS 60...each information system 42 communicates patient data…to the DMS60., [0046] the DMS 60, 60’ processes and prepares the patient data…for transfer to and presentation on the mobile device 12…, [0048] adapter services module 84, [0049] adapter services module 84, [0050] adapter services module 84, [0053] adapter services module 84…structures the data form the DMS 60, 60’…)
processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting patient data from a respective facility (Powell et al., [0030] a mobile device 12, a first facility system 18, a second facility system 20, although two facility systems are illustrated, the present disclosure can be implemented with one or more facility systems, [0036] It is contemplated that each facility system 18, 20 can include one or more facilities, [0037] Each facility 40 includes an associated information system 42, [0041] each facility 18, 20 includes a corresponding DMS 60...each information system 42 communicates patient data…to the DMS60., [0046] the DMS 60, 60’ processes and prepares the patient data…for transfer to and presentation on the mobile device 12…, [0048] adapter services module 84, [0049] adapter services module 84, [0050] adapter services module 84, [0053] adapter services module 84…structures the data form the DMS 60, 60’…) 
transmitting, by the one or more processors, the plurality of facility-specific requests  (Powell et al., [0030] data can be transferred from the mobile device 12 through the connectivity interface(s) 14 and network 16 to each of the first and second facility systems [data is request]), each facility-specific request  being  transmitted to a host module data is transferred from each of the first and second facility systems; [0039] Each patient monitoring device 46 monitors physiological characteristics of a particular patient 50; [0058] The patient data and/or patient information provided to the remotely located user can be provided in real-time data, and/or as historical data and information; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50…More specifically, the particular patient 50 is selected from the patient list, and the patient information and/or data is subsequently presented; [0051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response) 
receiving, by the data management system and from the plurality of host modules, a plurality of responses, each response being responsive to a respective portion of the user request and comprising respective patient data (Powell et al., [0030] data is transferred from each of the first and second facility systems; [0039] Each patient monitoring device 46 monitors physiological characteristics of a particular patient 50; [0058] The patient data and/or patient information provided to the remotely located user can be provided in real-time data, and/or as historical data and information; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50…More specifically, the particular patient 50 is selected from the patient list, and the patient information and/or data is subsequently presented; [0051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response) 
generating, by the one or more processors a patient data-display for a graphical user interface of the mobile device, the patient data display comprising an integrated view on the mobile device, based at least one of a device type and application type that issued the respective portion of the user request (Powell et al., [0030] data is transferred from each of the first and second facility systems 18, 20 through the network 16 and connectivity interface(s) 14 for presentation, or display on the mobile device 12; [0039] Each patient monitoring device 46 monitors physiological characteristics of a particular patient 50; [0058] The patient data and/or patient information provided to the remotely located user can be provided in real-time data, and/or as historical data and information; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50…More specifically, the particular patient 50 is selected from the patient list, and the patient information and/or data is subsequently presented; [0051]The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response [data is response])
enabling real-time mode retrieval of the patient data from a plurality of facility systems by using data identifiers and passing the patient data onward for responding to user requests (Powell et al., [0030] data is transferred from each of the first and second facility systems 18, 20 through the network 16 and connectivity interface(s) 14 for presentation, or display on the mobile device 12; [0039] Each patient monitoring device 46 monitors physiological characteristics of a particular patient 50; [0058] The patient data and/or patient information provided to the remotely located user can be provided in real-time data, and/or as historical data and information; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50…More specifically, the particular patient 50 is selected from the patient list, and the patient information and/or data is subsequently presented; [0051]The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response [data is response]).


Powell et al. does not expressly disclose:
processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the patient data from a host module of a respective facility data-facility index
transmitting, by the one or more processors, to a plurality of host modules, the plurality of facility-specific requests, each facility-specific request being transmitted to the host module of the respective facility system, each host module being configured to parse a respective facility-specific request to determine a respective portion of the patient data that fulfills a respective portion of the user request.


Cowan et al. teach:
processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the patient data from a host module of a respective facility based on the user-facility index (Cowan et al., Figure 1, Figure 2 Adapters 240, Figure 3 326 Health Records Module, Figure 5 510 Receive an Identification of a Patient, 540 Associate the Patient, the one or more medical devices, and the set of services provided by a Healthcare Facility to one another, 570 Provide the set of Services to a Client Device, [0034] adapter 240 is typically used to facilitate communication…, [0037] one or more adapters 240, [0049] The set of modules…may communicated with client device 314 to present via a user interface various forms of information to the patient, [0053] Health records module 326...may enable patient access to portions of their Personal Health Records…, [0062] A patient’s identification may be received in one of many ways., [0063] an identification of a set of healthcare services provided by a healthcare facility is received, [0064] In response to receiving the identifications of the patient, the medical devices, and the healthcare facility service, the patient…and healthcare service may be associated with each other, [0068] The client device enables the patient to retrieve and/or input information…)
transmitting, by the one or more processors, to a plurality of host modules, the plurality of facility-specific requests , each facility-specific request  being  transmitted to the host module of the respective facility system, the host module being configured to parse a respective facility-specific request to determine a respective portion of the patient data that fulfills a respective portion of the user request (Cowan et al., Figure 1, Figure 2 Adapters 240, Figure 3 326 Health Records Module, Figure 5 510 Receive an Identification of a Patient, 540 Associate the Patient, the one or more medical devices, and the set of services provided by a Healthcare Facility to one another, 570 Provide the set of Services to a Client Device, [0034] adapter 240 is typically used to facilitate communication…, [0037] one or more adapters 240, [0049] The set of modules…may communicated with client device 314 to present via a user interface various forms of information to the patient, [0053] Health records module 326...may enable patient access to portions of their Personal Health Records…, [0062] A patient’s identification may be received in one of many ways., [0063] an identification of a set of healthcare services provided by a healthcare facility is received, [0064] In response to receiving the identifications of the patient, the medical devices, and the healthcare facility service, the patient…and healthcare service may be associated with each other, [0068] The client device enables the patient to retrieve and/or input information…).


It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Powell et al. to include “processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the patient data from a host module of a respective facility based on the user-facility index”, etc. as recited above since the claimed invention is merely a combination of old elements. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Powell et al. in order to provide patient access to portions of health records through a client device of the patient (Cowan et al., [0004], [0053]). 

Powell et al. and Cowan et al. fail to expressly teach:
the data management system comprising a data cache module configured to selectively operate in a pass-through mode and a reposed mode to improve performance of retrieval of the patient data.
and the reposed mode enabling retrieval of a copy of the patient data stored by the data cache module. 


Balakrishnan et al. teach:
the data management system comprising a data cache module configured to selectively operate in a pass-through mode and a reposed mode to improve performance of retrieval of the patient data (Balakrishnan et al., [0032] local synchronization and storage, pass-through synchronization)
and the reposed mode enabling retrieval of a copy of the patient data stored by the data cache module  (Balakrishnan et al., [0032] local synchronization and storage, pass-through synchronization).


It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the method of Powell et al. and Cowan et al. to include “the data management system being configured to operate in a pass-through mode and a reposed mode to improve performance of retrieval of the patient data”, etc. as recited above since the claimed invention is merely a combination of old elements. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Powell provide for local data storage and retrieval and real-time data acquisition (Balakrishnan et al., [0032]). 

Powell et al. and Cowan et al. and Balakrishnan et al. fail to expressly teach:
conditioning, by the one or more processors, the patient data from the plurality of responses to be included in a response by converting the patient data based on a transmission protocol, formatting the patient data for display on the mobile device, and packaging mobile device data for transmission to the mobile device
unified view for simultaneously providing in the graphical user interface the conditioned patient data from the plurality of facility systems.


However, Beardall et al. teach:
conditioning, by the one or more processors, the patient data from the plurality of responses to be included in a response by converting the patient data based on a transmission protocol, formatting the patient data for display on the mobile device, and packaging mobile device data for transmission to the mobile device (Beardall et al., [0072])
unified view for simultaneously providing in the graphical user interface the conditioned patient data from the plurality of facility systems (Beardall et al., Figure 1 14, 16, 18, 20, 22, 24, 40, 38, 36, Figure 2, Figure 3 82 Data Transform Module, 98 Configure Module, 40, [0046] …can federate medical data 26…convert medical data 26…from disparate formats to a uniform format…, [0061] data transform module 82, [0062]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “conditioning, by the one or more processors, the patient data from the plurality of responses to be included in a response by converting the patient data based on a transmission protocol, formatting the patient data for display on the mobile device, and packaging mobile device data for transmission to the mobile device,” and “unified view for simultaneously providing in the graphical user interface the conditioned patient data from the plurality of facility systems” as taught by Beardall et al. within the method as taught by Powell et al. and Cowan et al. and Balakrishnan et al. with the motivation of providing transformation of data from a plurality of data sources  (Beardall et al., [0061]).

CLAIM 2    
As per claim 2, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al. teach the method of claim  and further discloses the limitations of:
wherein determining that the user request is associated with patient data stored in a plurality of data stores comprises accessing a patient-to-facility index based on a patient identifier to determine the plurality of facility systems, the patient identifier being included in the request (Powell et al., [0073] In some implementations, the DMS can provide the Iogon request, or at least the credentials provided in the Iogon request, to the information system, the information system determining whether the credentials are valid. For example, the information system can access a credentials database using the username as an index to retrieve a corresponding password. If the username does not correspond to a username stored in the database, the credentials are not deemed valid. If the username corresponds to a username stored on the database, a password associated with the stored username is retrieved. If the password from the database corresponds to the password of the credentials, the credentials are deemed valid. If the credentials are deemed valid, a session is established to provide patient information and data from the information system to the mobile device in step 614, and the steps end [username is patient identifier]).


CLAIM 3   
As per claim 3, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
further comprising identifying facility systems included in the plurality of facility systems based on a provider-to-facility index, the provider-to-facility index mapping the user of the mobile device to facility systems of the plurality of facility systems (Powell et al., [0054] Device ID restriction is the ability for an authentication service to look at a pre-configured list of device ID's, associated with respective mobile devices 12, that are authorized to connect to the facility system 18, 20 and/or facility 40,... The device phone number restriction restricts access to mobile devices 12 that have a phone number that has been pre-configured in the authentication system; [0063] Prior to accessing the CIS, the user of the mobile device registers the mobile device with a device registration system...As a result of the registration, the user is registered and one or more technical factors associated with the mobile device are stored to a validation database; [0071] In step 606, it is determined whether the one or more technical factors of the Iogon request are valid technical factors. For example, the DMS can access a validation database using information provided in the Iogon request as an index to the database. In some implementations, the DMS can use the username as an index to retrieve a device ID and/or telephone number from the database. If the device ID and/or telephone number from the database corresponds to the device ID and/or telephone number provided in the Iogon request, the technical factors are deemed valid [index is provider-to-facility index]).


CLAIM 4    
As per claim 4, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim 3 and further discloses the limitations of:
wherein identifying facility systems is performed based on a user identifier, the user identifier being provided in the user request (Powell et al., [0064] When the user seeks access to patient information and data using the mobile device, the user initiates execution of a client application on the mobile device. The client application generates a Iogon request that is transmitted to the DMS...The Iogon request includes the credentials and at least one technical factor (i.e., the device ID and/or telephone number) [technical factor is user identifier]).


CLAIM 5   
As per claim 5, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
wherein each request in the plurality of facility-specific requests comprises user-credential data associated with the user of the mobile device (Powell et al., Figure 1, [0030] a first facility system 18, and a second facility system 20, [0073] the DMS can provide the Iogon request, or at least the credentials provided in the Iogon request, to the information system ...If the credentials are deemed valid, a session is established to provide patient information and data from the information system to the mobile device).


CLAIM 6    
As per claim 6, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim 5 and further discloses the limitations of:
further comprising retrieving the user-credential data from a provider-to-facility index, the provider-to-facility index mapping the user of the mobile device to facility systems of the plurality of facility systems (Powell et al., [0054] Device ID restriction is the ability for an authentication service to look at a pre-configured list of device ID's, associated with respective mobile devices 12, that are authorized to connect to the facility system 18, 20 and/or facility 40,... The device phone number restriction restricts access to mobile devices 12 that have a phone number that has been pre-configured in the authentication system; [0063] Prior to accessing the CIS, the user of the mobile device registers the mobile device with a device registration system...As a result of the registration, the user is registered and one or more technical factors associated with the mobile device are stored to a validation database. The one or more technical factors include a unique device identification (ID) associated with a particular device, and a telephone number registered to the user and the mobile device, in the case where the mobile device includes a mobile telephone and/or smartphone; [0071] In step 606, it is determined whether the one or more technical factors of the Iogon request are valid technical factors. For example, the DMS can access a validation database using information provided in the Iogon request as an index to the database; [0064] When the user seeks access to patient information and data using the mobile device, the user initiates execution of a client application on the mobile device. The client application generates a Iogon request that is transmitted to the DMS, as discussed in further detail below. The Iogon request includes the credentials and at least one technical factor (i.e., the device ID and/or telephone number)).


CLAIM 7   
As per claim 7, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
further comprising: parsing the user request to determine the patient data that fulfills the user request (Powell et al., [0052] Once the user logs on, and selects a particular patient 50 to review, the synchronization services begin synching all of the available patient data and/or information for that particular patient 50...Intelligent synchronization is synchronization executed based on variable configuration parameters, which enable the possibility of only some of the patient data and/or patient information to be synchronized as opposed to all of the available data being continuously synchronized [where synchronizing is parsing]); and generating a pipeline based on the patient data, the pipeline comprising a set of tasks that include one or more tasks performed to fulfill the user request (Powell et al., [0051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response. More specifically, the integration services module 82 requests data from the adapter services module 84, or from the synchronization database 100 depending on how the particular DMS 60, 60' is configured [Per Applicant's Specification paragraph 40, Example tasks can include retrieving particular patient data/information]), wherein transmitting the plurality of facility-specific requests is included in the set of tasks (Powell et al., Figure 1, [0030] a first facility system 18, and a second facility system 20, [0067] The Iogon request is transmitted to the DMS 60, 60' from the mobile device 12 over the network 16 [where tasks are actions performed]).


CLAIM 8    
As per claim 8, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
further comprising: processing the patient data (Powell et al., [0053] The adapter services module 84 is the mechanism that retrieves data from the information system 42, through the connectivity mechanism module 76, and that structures the data for the DMS; [0046] More specifically, the DMS 60, 60' processes and prepares the patient data and/or patient information.), the patient data being included in the plurality of responses (Powell et al., [0051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response); and generating the response that is to be provided to the mobile device (Powell et al., [0051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response. More specifically, the integration services module 82 requests data from the adapter services module 84, or from the synchronization database 100 depending on how the particular DMS 60, 60' is configured; [0046] More specifically, the DMS 60, 60' processes and prepares the patient data and/or patient information for transfer to and presentation on the mobile device).


CLAIM 9   
As per claim 9, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim 8 and further discloses the limitations of:
wherein processing the patient data comprises at least one of generating additional data based on the patient data, formatting the patient data, and conditioning the patient data (Powell et al., [0041] As discussed above, each information system 42 stores patient data that can be collected from the patient monitoring devices 46, as well as additional patient information, that can include information that is input by a healthcare provider. The information system 46 communicates the patient data and/or the additional patient data [generating additional data]).


CLAIM 10    
As per claim 10, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim 9 and further discloses the limitations of:
further comprising conditioning the additional data (Powell et al., [0004] condition data such that it may be useful for remote monitoring purposes).


CLAIM 11 
As per claim 11, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim 9 and further discloses the limitations of:
wherein the additional data comprises data that can be processed by the mobile device to generate one or more data visualizations (Powell et al., [0041] In such an arrangement, each information system 42 communicates patient data, and/or additional patient data to the DMS 60. Furthermore, and as discussed in further detail below, the DMS 60 can communicate ancillary information to the information system 42; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50. Strip charting is also provided, in which patient data and/or information can be presented to the user in graphical form).


CLAIM 12    
As per claim 12, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim 9 and further discloses the limitations of:
wherein conditioning the patient data comprises at least one of converting data based on a transmission protocol, formatting data for optimal display on the mobile device, and packaging data for transmission to the mobile device (Powell et al., [0051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response [packaging data for transmission to the mobile device]).


CLAIM 13    
As per claim 13, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
further comprising determining that the user request is associated with a portion (Cowan et al., [0053] Health records module 326...may enable patient access to portions of their Personal Health Records…) of patient data stored in a cache data store, the response to the mobile device being provided based on the portion (Cowan et al., [0053] Health records module 326...may enable patient access to portions of their Personal Health Records…) of patient data and/or patient information (Powell et al., [0052] Intelligent synchronization is synchronization executed based on variable configuration parameters, which enable the possibility of only some of the patient data and/or patient information to be synchronized as opposed to all of the available data being continuously synchronized .... Once the user logs on, and selects a particular patient 50 to review, the synchronization services begin synching all of the available patient data and/or information for that particular patient 50, the response to the mobile device being provided based on the portion of patient data and/or patient information; [O051] The integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response. More specifically, the integration services module 82 requests data from.., the synchronization database 100 [synchronization database is cache data store]).


The motivation for making this modification to the teachings of Powell et al. is the same as that set forth above in the rejection of claim 1.

CLAIM 14 
As per claim 14, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
wherein the user request comprises a user identifier and a patient identifier, the user identifier and the patient identifier being cross-referenced to one or more indices to identify facility systems included in the plurality of facility systems (Powell et al., [0054] Device ID restriction is the ability for an authentication service to look at a pre-configured list of device ID's, associated with respective mobile devices 12, that are authorized to connect to the facility system 18, 20 and/or facility 40; [0063] Prior to accessing the CIS, the user of the mobile device registers the mobile device with a device registration system...As a result of the registration, the user is registered and one or more technical factors associated with the mobile device are stored to a validation database. The one or more technical factors include a unique device identification (ID) associated with a particular device, and a telephone number registered to the user and the mobile device, in the case where the mobile device includes a mobile telephone and/or smartphone; [0064] When the user seeks access to patient information and data using the mobile device, the user initiates execution of a client application on the mobile device. The client application prompts the user for credentials. The credentials include a username and password. These credentials correspond to credentials that the user has already established with the facility for allowing the user access to the information system. The client application generates a Iogon request that is transmitted to the DMS, as discussed in further detail below. The logon request includes the credentials and at least one technical factor (i.e., the device ID and/or telephone number) [where technical factor is user identifier and username is patient identifier]).


CLAIM 15    
As per claim 15, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
further comprising authenticating the user of the mobile device (Powell et al., [0005] authenticating a mobile device and a user of the mobile device).


CLAIM 16    
As per claim 16, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
further comprising validating the user request (Powell et al., [0069] If the credentials are not valid, the Iogon request is denied and a corresponding message is displayed to the user at the mobile device 12. If the credentials are valid, the Iogon request is accepted).


CLAIM 17 
As per claim 17, Powell et al. and Cowan et al. and Balakrishnan et al. and Beardall et al.  teach the method of claim  and further discloses the limitations of:
wherein the response comprises instructions, the instructions being executable by the mobile device for displaying patient data in the integrated view on the mobile device (Powell et al., [0031] The mobile device 12 includes a display 22, a processor 24,…The processor 24 can process instructions for execution of implementations of the present disclosure. The instructions can include, but are not limited to, instructions stored in the memory 26 to display graphical information on the display 22; [0059] A census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50. Strip charting is also provided, in which patient data and/or information can be presented to the user in graphical form; [0061] A patient data display can also be provided...the patient data display can overlay the strip charting [overlay is integrated view]).


CLAIM 18 
As per claim 18, claim 18 is directed to a computer-readable storage device. Claim 18 recites the same or similar limitations as those addressed above for claims 1-17. Claim 18 is therefore rejected for the same reasons set forth above for claims 1-17.

CLAIM 19 
As per claim 19, claim 19 is directed to a system. Claim 19 recites the same or similar limitations as those addressed above for claims 1-17. Claim 19 is therefore rejected for the same reasons set forth above for claims 1-17.

Response to Arguments
Applicant’s arguments filed 12/7/2020 with respect to claims 1-19 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/7/2020.
Applicant’s arguments filed on 12/7/2020 with respect to claims 1-19 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. do not render obvious the present invention because Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. do not disclose “generating, by the one or more processors, a patient data-display for a graphical user interface of the mobile device, the patient data display comprising an integrated view and unified view for simultaneously providing in the graphical user interface the conditioned patient data from the plurality of facility systems,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 5, 7 and 18-19 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Powell et al., Cowan et al., Balakrishnan et al. and Beardall et al. to the amended limitations are addressed in the above Office Action. 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to argument (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 9/3/2020 and incorporated herein. Applicant’s argument is/are not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Gibson et al. (US 2008/0281168) disclose a vital signs monitor.
Elsholz (US 2009/0222286) discloses an event-marked, bar-configured timeline display for graphical user interface displaying patient’s medical history.





Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626